—Appeals by the People from (1) an order of the County Court, Suffolk County (Sherman, J.), dated March 26, 1984, which, inter alia, granted defendant’s motion to dismiss the indictment, and (2) an order of the same court, dated April 9, 1984, which denied the People’s motion for leave to resubmit the charges to another Grand Jury.
Order dated March 26, 1984 affirmed.
Order dated April 9, 1984 reversed, on the law, and the People’s motion for leave to resubmit the charges to another Grand Jury granted.
We agree that there was legally insufficient evidence before the Grand Jury and therefore the indictment was properly dismissed. However, in view of the new matter presented on the People’s motion for leave to resubmit the case to another Grand Jury, that motion should have been granted. Mangano, J. P., Rubin, Lawrence and Eiber, JJ., concur.